Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except for cite number 3 of Non-Patent Literature Documents due to no publication date. 


    PNG
    media_image1.png
    49
    661
    media_image1.png
    Greyscale

It is suggested that applicant submits the publication date for above.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 1, is the claim to a process, machine manufacture or composition of matter? Yes.

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1 recite(s) the abstract limitations such as 
“A mobile electronic device, comprising: a memory device;  a memory controller comprising a processor and an internal memory and configured to operate the memory device, wherein the memory controller further comprises: an error correction code (ECC) encoder configured to encode data for programming to the memory device;  a constrained channel encoder configured to encode an output of the ECC encoder based on one or more constraints for programming to the memory device;  a reinforcement learning pulse programming (RLPP) component configured to identify a programming algorithm for programming the data to the memory device;  a constrained channel decoder configured to receive a constrained vector and produce an unconstrained vector;  and an ECC decoder configured to decode the unconstrained vector” is a process that, under its broadest reasonable interpretation, covers performance of the limitation under mathematical algorithm.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation under mathematical algorithm but for the recitation of 

The generic computer such as “ mobile electronic device, comprising: a memory device;  a memory controller comprising a processor and an internal memory and configured to operate the memory device, wherein the memory controller further comprises: an error correction code (ECC) encoder, constrained channel encoder configured, a reinforcement learning pulse programming (RLPP) component, a constrained channel decoder, and an ECC decoder” (see claim 1)  can (1) encode data (but it does not output an encoded data), (2) encode an output data (but it does not output an encoded data),, (3) identify programing algorithm (but it does not store the encoded data using the identified program), (4) receive a constrained vector and produce an unconstrained vector and (5) decode the unstrained vector. (but it does not correct errors or output a useful data)

Accordingly, the claims 1-12 recite an abstract limitation.


The claim(s) 13 recite(s) the abstract limitations such as “receiving a block of data;  encoding the block of data based on an error correction code (ECC) coding scheme;  encoding the block of data based on a constrained coding scheme;  and programming the encoded block of data to a memory device using reinforcement learning pulse programming (RLPP)” is a process that, under its broadest reasonable interpretation, covers performance of the limitation under mathematical algorithm.



The generic computer can (1) receiving a block of data, (2) encoding the block according an ECC coding algorithm scheme and encoding the block  according to a constrained coding scheme and (3) saving the encoded block data into a memory of generic computer.

This judicial exception is not integrated into a practical application under Step 2A Prong 2. The recited steps of " receiving a block of data" and " programming the encoded block of data to a memory device" are extra-solution activity to the judicial exception, and hence these features are not indicative of integration into a practical application.

Accordingly, the claims 13-15 recite an abstract limitation.

The claim(s) 16 recite(s) the abstract limitations such as “reading a block of data from a memory device;  processing the block of data using expectation maximization (EM) signal processing to classify each bit of the block of data with a log likelihood ration (LLR) value;  decoding the block of data based on a constrained coding scheme;  and decoding the block of data based on an error correction code (ECC) coding 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation under mathematical algorithm but for the recitation of generic computer components and software module, then it falls within the “Mathematical Processes” grouping of abstract ideas. 

The generic computer can (1) reading a block of data from a memory device;  (2) processing the block of data using expectation maximization (EM) signal processing to classify each bit of the block of data with a log likelihood ration (LLR) value;  (3) decoding the block of data based on a constrained coding scheme;  and (4) decoding the block of data based on an error correction code (ECC) coding scheme”

This judicial exception is not integrated into a practical application under Step 2A Prong 2. The recited steps of " reading a block of data from a memory device;  (2) processing the block of data using expectation maximization (EM) signal processing to classify each bit of the block of data with a log likelihood ration (LLR) value" are extra-solution activity to the judicial exception, and hence these features are not indicative of integration into a practical application.

Accordingly, the claims 16-20 recite an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “memory device” (see claim 13) for encoding. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 13-20 do not recite any additional elements except a generic processor such as “memory device” (see claim 13) for encoding or decoding

Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a connection among an error correction code (ECC) encoder, a constrained channel encoder, a RLPP, a constrained channel decoder, ECC decoder, a memory device and a memory controller.

Claim 1 recites the limitation "encode an output of the ECC encoder".


Claim 1 recites the limitation "programming the data".

The recited limitation such as “the data” renders this limitation indefinite because it is unclear which data such as (the original data before ECC encoder 605, the encoded data after ECC encoder 605, or the constrained encoded data after constrained channel encoder 610) is being programmed.

Claim 4 recites the limitation "identify data from a next wordline of the memory device … for a current wordline of the memory device”

The recited limitation such as “identify data from a next wordline” renders this limitation indefinite because the constrained channel encoder is for encoding data.  It is not known for identifying next word-line in the memory device before the current word-line even written into the memory device.  As such, it is unclear how it can identify the next word-line.  It is unclear because Applicant fails to provide a method of identifying the next word-line when the current word-line and also the next word-line are not even written into the memory device.




The recited limitation is being rejected under second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.   The omitted structural cooperative relationships are: a connection between a neural network decoder with a memory device or a memory controller o claim 1.

The recited limitation “a wordline data vector and a wordline voltage vector” renders this limitation indefinite because the previous claims do not output a word line data vector and word line voltage vector.  As such, it is unclear where a neural network decoder able to receive the word line data vector and word line voltage vector.

Claim 13 recites the limitation "encoding the block of data based on a constrained coding scheme”

The recited limitation “the block of data” renders this limitation indefinite because it is unclear whether the block of data is the same as the “receiving a block of data”.  Figure 6A does not show that constrained channel encoder 610 is encoding the block of data such as Block-Size Data Matrix.

Claim 13 recites the limitation "programming the encoded block of data to a memory device using reinforcement learning pulse programming (RLPP)”

The recited limitation “the encoded block of data” renders this limitation indefinite because it is unclear which one of the encoded block of data is used by RLPP.  In the previous limitation, the block of data is being encoded by ECC scheme and also a constrained coding scheme



Claim 16 recites the limitation "classify each bit of the block of data with a log likelihood ration (LLR) value”

The recited limitation “a log likelihood ration (LLR) value” renders this limitation indefinite because Applicant fails to provide a method of classifying each bit of the block using the LLR value.  It is unclear what is the output result after classifying each bit with LLR.  

Claim 16 recites the limitation "decoding the block of data based on a constrained coding scheme”



Claim 16 recites the limitation "decoding the block of data based on an error correction code (ECC) coding scheme”

The recited limitation “the block of data” renders this limitation indefinite because it is unclear whether the block of data is the same as the “a block of data from a memory device”.  Figure 6A does not show that S-Polar decoder 645 is decoding the block of data from 660.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2017/0,123,900)

As per claim 16:
Zhao discloses:

A method for reading data from a memory device, the method comprising: 
(Zhao, Fig. 1a, solid state storage system 100)
(Zhao, Fig 1a, host controller circuit 195, semiconductor die 102)
(Zhao, Figs 1-5)

reading a block of data from a memory device;  
(Zhao, [0032], flash memory cells 140 provides return voltages 142 stored at the cells indicated by read location 144.  Buffering read circuit 150 compares return voltages 142 with threshold 156 to yield corresponding binary values 152)

processing the block of data using expectation maximization (EM) signal processing to classify each bit of the block of data with a log likelihood ration (LLR) value;  
(Zhao,  [0037], [0061] soft data values for any bit of a five bit word corresponding to the respective three bit binary values are calculated (either pre-calculated and stored to a look-up table, or calculated on the fly using a calculation circuit) in accordance with the following equation: Soft Data Value = LLR…LLR)
(Zhao, Fig 1a, compaction Based Partial Decoder Circuit 198, Soft Data Output Voltage Value Decoding Circuit 180)

decoding the block of data based on a constrained coding scheme;  and 
(Zhao, Fig 1a, compaction Based Partial Decoder Circuit 198, Soft Data Output Voltage Value Decoding Circuit 180)

decoding the block of data based on an error correction code (ECC) coding scheme.
(Zhao,  [0034], Low density parity check decoding circuit 190 applies a low density parity check decoding algorithm to soft data 182 to yield recovered read data 192 that is provided to host controller circuit 195)

As per claim 18:
Zhao further discloses:
 the decoding the block of data based on the ECC coding scheme is performed based at least in part on the LLR value. 
(Zhao,  [0037], [0061] soft data values for any bit of a five bit word corresponding to the respective three bit binary values are calculated (either pre-calculated and stored to a look-up table, or calculated on the fly using a calculation circuit) in accordance with the following equation: Soft Data Value = LLR…LLR)
(Zhao, Fig 1a, compaction Based Partial Decoder Circuit 198, Soft Data Output Voltage Value Decoding Circuit 180)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0,123,900), in view of Anderson et al. (US 2019/0,319,637)

As per claim 17:



Anderson discloses
the ECC encoder is configured to encode the data using an S-polar coding scheme that incorporates a Reed Solomon (RS) coding scheme and a polar coding scheme.
(Anderson, [0016] The controller 130 includes an LDPC encoder 158 and LDPC decoder module 162.  In one embodiment, the encoder 158 encodes data (e.g., user data) to be written to the memory.  … encoder 158 may dynamically use different coding parameters to accommodate changing condition of the memory.  Similarly, the decoder 162 decodes data read from the memory pages and can similarly use different coding parameters in the decoding… data storage device may use other types of encoders and decoders (e.g., soft decision decoding of Reed-Solomon codes, polar decoders, etc.).  For the purpose of illustration, the dynamic scaling mechanism will be described within the context of a LDPC decoder below)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Anderson’s method of using different coding scheme into the system of Zhao in  order to accommodate the condition of the memory.
(Anderson, [0016] The controller 130 includes an LDPC encoder 158 and LDPC decoder module 162.  In one embodiment, the encoder 158 encodes data (e.g., user data) to be written to the memory.  … encoder 158 may dynamically use different coding parameters to accommodate changing condition of the memory.  Similarly, the decoder 162 decodes data read from the memory pages and can similarly use different coding parameters in the decoding… data storage device may use other types of encoders and decoders (e.g., soft decision decoding of Reed-Solomon codes, polar decoders, etc.).  For the purpose of illustration, the dynamic scaling mechanism will be described within the context of a LDPC decoder below)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0,123,900), in view of Alhussien et al. (US 2015/0,229,337)

As per claim 19:

Zhao discloses:
determining that the decoding based on the ECC coding scheme is not sufficient;  
(Zhao,  [0034], Low density parity check decoding circuit 190 applies a low density parity check decoding algorithm to soft data 182 to yield recovered read data 192 that is provided to host controller circuit 195)

Zhao does not disclose:


Alhussien discloses:
performing machine learning interference successive cancellation based on the determination.
(Alhussien, [0042] When the MSBs of the N cells are to be programmed, the LSBs of the N cells are read in the step 310, obtaining a possibly noisy LSB polar codeword.  In the step 312, successive cancellation decoding is performed on the noisy LSB polar codeword read from the N cells, producing an estimated LSB polar codeword)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Alhussien’s method of using SC decoding into the system of Zhao in order to decoding a noisy codeword.
(Alhussien, [0042] When the MSBs of the N cells are to be programmed, the LSBs of the N cells are read in the step 310, obtaining a possibly noisy LSB polar codeword.  In the step 312, successive cancellation decoding is performed on the noisy LSB polar codeword read from the N cells, producing an estimated LSB polar codeword)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0,123,900), in view of Luo et al. (US 2020/0,210,816)

As per claim 20:

Zhao discloses:
determining that the decoding based on the ECC coding scheme is not sufficient;  
(Zhao,  [0034], Low density parity check decoding circuit 190 applies a low density parity check decoding algorithm to soft data 182 to yield recovered read data 192 that is provided to host controller circuit 195)

Zhao does not disclose:
data using a neural network decoder.

Luo discloses:
data using a neural network decoder.
(Luo, Fig. 2, Neural Network decoder)
(Luo, [0072], one neural network may be used to decode data that had been encoded with multiple encoding techniques)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Luo’s Neural Network Decoder into the system of Zhao in order to improve decoding errors.
(Luo, [0019] neural networks described herein may be trained to transform noisy encoded input data to encoded data with reduced noise.  The encoded data with reduced noise may then be provided to any decoder (e.g., a neural network and/or other decoder) for decoding of the encoded data.  In this manner, neural networks may be used to reduce and/or improve errors which may be introduced by noise) 


Claims 1, 4-7, 12-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0,123,900), and in view of Huang et al. (US 2020/0,293,224), in view of Birk et al (US 2013/0,238,959)

As per claim 1:

Zhao discloses:

A mobile electronic device, comprising: 
(Zhao, Fig. 1a, solid state storage system 100)
(Zhao, Fig 1a, host controller circuit 195, semiconductor die 102)
(Zhao, Figs 1-5)

a memory device;  
(Zhao, Fig 1a, flash memory cells 140)
(Zhao, Figs 1-5)


(Zhao, Fig 1a, host controller circuit 195, semiconductor die 102)
(Zhao, Figs 1-5)

an error correction code (ECC) encoder configured to encode data for programming to the memory device;  
(Zhao, Fig 1a, LDPC encoding circuit 105)
(Zhao, [0028] A data write is effectuated when host controller circuit 195 provides input data 103 to low density parity check encoding circuit 105.  Low density parity check encoding circuit 105 applies a low-density parity check encoding algorithm to input data 103 to yield LDPC codewords 107.  LDPC codewords 107 are provided to voltage value encoding circuit 109.  Voltage value encoding circuit 109 applies multi-level cell encoding to a group of LDPC codewords 107 to yield write data 111)

a c
(Zhao, Fig 1a, Voltage Value Encoding Circuit 109)
(Zhao, [0028] A data write is effectuated when host controller circuit 195 provides input data 103 to low density parity check encoding circuit 105.  Low density parity check encoding circuit 105 applies a low-density parity check encoding algorithm to input data 103 to yield LDPC codewords 107.  LDPC codewords 107 are provided to voltage value encoding circuit 109.  Voltage value encoding circuit 109 applies multi-level cell encoding to a group of LDPC codewords 107 to yield write data 111)

a reinforcement learning pulse programming (RLPP) component configured to 
(Zhao, Fig 1a, Write Circuit 130)
(Zhao, [0031] Returning to FIG. 1a, write data 111 is provided to a write circuit 130.  …  Write circuit 130 converts the voltage levels (e.g., [, Y, Z]) received as write data 111 into a series of voltages 135 that are written to three cells of flash memory cells 140 indicated by address 110.  Thus, for example, in the case where each cell of flash memory cells 140 are written as two bit cells, a voltage level of "0" (i.e., for a value of X, Y or Z equal to zero) results in voltage 135 being set below a lower threshold (V.sub.L), a voltage level of "1" (i.e., for a value of X, Y or Z equal to one) results in voltage 135 being set above the lower threshold (V.sub.L) and below a center threshold (V.sub.C), a voltage level of "2" (i.e., for a value of X, Y or Z equal to two) results in voltage 135 being set above the center threshold (V.sub.C) and below an upper threshold (V.sub.U), and a voltage level of "3" (i.e., for a value of X, Y or Z equal to three) results in voltage 135 being set above the upper threshold (V.sub.U).  This process results in storing three voltage values respectively to three cells within flash memory cells to represent a five bit word.  This process is repeated for each of the five bit words resulting in a group of multiple sets of three flash memory cells representing the five LDPC codewords received as LDPC codewords 107)

 a constrained channel decoder configured to receive a constrained vector and produce an unconstrained vector;  and 
(Zhao, Fig 1a, compaction Based Partial Decoder Circuit 198, Soft Data Output Voltage Value Decoding Circuit 180)

an ECC decoder configured to decode the unconstrained vector. 
(Zhao, Fig 1a, LDPC Decoding Circuit 190)

Zhao does not disclose:
Identifying programming scheme.

Huang discloses:
Identifying programming scheme.
(Huang, [0034] It can be appreciated from the foregoing categorization approach of the word lines, the storage cells coupled with a Q-type word line possess the most flexibility in terms of selecting the data program scheme, a T-type word line possesses less flexibility than the Q-type word line, and a M-type word line possesses less flexibility than the T-type word line.     [0035] Accordingly, when data is required to be written into the storage device 110, the flash memory control circuit 164 may select an appropriate block from the storage device 110, and utilize corresponding program schemes selected based on the contents recorded in the word-line category record 152 to write the data into one or more pages coupled with respective word lines in the selected block)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Huang’s method of selecting the data program scheme into the system of Zhao in order to improve the reliability of data
(Huang, [0062] since the flash memory control circuit 164 may adaptably utilize different data program schemes to write data into the physical locations of different types of word lines, the reliability data stored in each block can be improved)

Zhao-Huang  does not disclose:
constrained encoder

Birk discloses:
constrained encoder
(Birk, [0196] It may be noted that when using 2-D constraint encoding and decoding with respect to surrounding of the target cells, the relevant neighbor cells in the bitline/wordline/diagonal directions may have to be read before doing encoding or decoding operations.  For example, when doing row-by-row coding, the previous row (wordline) would be read in order to encode and decode)


(Birk, [0196] It may be noted that when using 2-D constraint encoding and decoding with respect to surrounding of the target cells, the relevant neighbor cells in the bitline/wordline/diagonal directions may have to be read before doing encoding or decoding operations.  For example, when doing row-by-row coding, the previous row (wordline) would be read in order to encode and decode)

As per claim 4:
Zhao-Huang-Birk further discloses:
wherein: the constrained channel encoder is configured to identify data from a next wordline of the memory device prior to encoding the output of the ECC encoder for a current wordline of the memory device. 
(Birk, [0196] It may be noted that when using 2-D constraint encoding and decoding with respect to surrounding of the target cells, the relevant neighbor cells in the bitline/wordline/diagonal directions may have to be read before doing encoding or decoding operations.  For example, when doing row-by-row coding, the previous row (wordline) would be read in order to encode and decode)

As per claim 5:
Zhao-Huang-Birk further discloses:

(Huang, [0034] It can be appreciated from the foregoing categorization approach of the word lines, the storage cells coupled with a Q-type word line possess the most flexibility in terms of selecting the data program scheme, a T-type word line possesses less flexibility than the Q-type word line, and a M-type word line possesses less flexibility than the T-type word line.     [0035] Accordingly, when data is required to be written into the storage device 110, the flash memory control circuit 164 may select an appropriate block from the storage device 110, and utilize corresponding program schemes selected based on the contents recorded in the word-line category record 152 to write the data into one or more pages coupled with respective word lines in the selected block)

As per claim 6:
Zhao-Huang-Birk further discloses:
 an expectation maximization (EM) signal processing component configured to receive a noisy multi-wordline voltage vector from the memory device and classify each bit of the noisy multi-wordline voltage vector with a log likelihood ration (LLR) value. 
(Zhao,  [0037], [0061] soft data values for any bit of a five bit word corresponding to the respective three bit binary values are calculated (either pre-calculated and stored to a look-up table, or calculated on the fly using a calculation circuit) in accordance with the following equation: Soft Data Value = LLR…LLR)
(Zhao, Fig 1a, compaction Based Partial Decoder Circuit 198, Soft Data Output Voltage Value Decoding Circuit 180)
 
As per claim 7:
Zhao-Huang-Birk further discloses:
the EM signal processing component is configured based on a reduced sample size for a mobile architecture. 
(Zhao,  [0037], [0061] soft data values for any bit of a five bit word corresponding to the respective three bit binary values are calculated (either pre-calculated and stored to a look-up table, or calculated on the fly using a calculation circuit) in accordance with the following equation: Soft Data Value = LLR…LLR)
(Zhao, Fig 1a, compaction Based Partial Decoder Circuit 198, Soft Data Output Voltage Value Decoding Circuit 180)


As per claim 12:
Zhao-Huang-Birk further discloses:
 wherein: each cell of the memory device comprises a 5-bit or 6-bit NAND flash memory cell. 
(Zhao, Fig 1a, flash memory cells 140)

As per claim 13:



A method for programming data to a memory device, the method comprising: 
(Zhao, Fig. 1a, solid state storage system 100)
(Zhao, Fig 1a, host controller circuit 195, semiconductor die 102)
(Zhao, Figs 1-5)

receiving a block of data;  
(Zhao, [0028] A data write is effectuated when host controller circuit 195 provides input data 103 to low density parity check encoding circuit 105.  Low density parity check encoding circuit 105 applies a low density parity check encoding algorithm to input data 103 to yield LDPC codewords 107.  LDPC codewords 107 are provided to voltage value encoding circuit 109.  Voltage value encoding circuit 109 applies multi-level cell encoding to a group of LDPC codewords 107 to yield write data 111)

encoding the block of data based on an error correction code (ECC) coding scheme;  
(Zhao, Fig 1a, LDPC encoding circuit 105)
(Zhao, [0028] A data write is effectuated when host controller circuit 195 provides input data 103 to low density parity check encoding circuit 105.  Low density parity check encoding circuit 105 applies a low density parity check encoding algorithm to input data 103 to yield LDPC codewords 107.  LDPC codewords 107 are provided to voltage value encoding circuit 109.  Voltage value encoding circuit 109 applies multi-level cell encoding to a group of LDPC codewords 107 to yield write data 111)

encoding the block of data based on a 
(Zhao, Fig 1a, Voltage Value Encoding Circuit 109)
(Zhao, [0028] A data write is effectuated when host controller circuit 195 provides input data 103 to low density parity check encoding circuit 105.  Low density parity check encoding circuit 105 applies a low density parity check encoding algorithm to input data 103 to yield LDPC codewords 107.  LDPC codewords 107 are provided to voltage value encoding circuit 109.  Voltage value encoding circuit 109 applies multi-level cell encoding to a group of LDPC codewords 107 to yield write data 111)

programming the encoded block of data to a memory device using reinforcement learning pulse programming (RLPP). 
(Zhao, Fig 1a, Write Circuit 130)
(Zhao, [0031] Returning to FIG. 1a, write data 111 is provided to a write circuit 130.  …  Write circuit 130 converts the voltage levels (e.g., [, Y, Z]) received as write data 111 into a series of voltages 135 that are written to three cells of flash memory cells 140 indicated by address 110.  Thus, for example, in the case where each cell of flash memory cells 140 are written as two bit cells, a voltage level of "0" (i.e., for a value of X, Y or Z equal to zero) results in voltage 135 being set below a lower threshold (V.sub.L), a voltage level of "1" (i.e., for a value of X, Y or Z equal to one) results in voltage 135 being set above the lower threshold (V.sub.L) and below a center threshold (V.sub.C), a voltage level of "2" (i.e., for a value of X, Y or Z equal to two) results in voltage 135 being set above the center threshold (V.sub.C) and below an upper threshold (V.sub.U), and a voltage level of "3" (i.e., for a value of X, Y or Z equal to three) results in voltage 135 being set above the upper threshold (V.sub.U).  This process results in storing three voltage values respectively to three cells within flash memory cells to represent a five bit word.  This process is repeated for each of the five bit words resulting in a group of multiple sets of three flash memory cells representing the five LDPC codewords received as LDPC codewords 107)

Zhao does not disclose:
Identifying programming scheme.

Huang discloses:
Identifying programming scheme.
(Huang, [0034] It can be appreciated from the foregoing categorization approach of the word lines, the storage cells coupled with a Q-type word line possess the most flexibility in terms of selecting the data program scheme, a T-type word line possesses less flexibility than the Q-type word line, and a M-type word line possesses less flexibility than the T-type word line.     [0035] Accordingly, when data is required to be written into the storage device 110, the flash memory control circuit 164 may select an appropriate block from the storage device 110, and utilize corresponding program schemes selected based on the contents recorded in the word-line category record 152 to write the data into one or more pages coupled with respective word lines in the selected block)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Huang’s method of selecting the data program scheme into the system of Zhao in order to improve the reliability of data
(Huang, [0062] since the flash memory control circuit 164 may adaptably utilize different data program schemes to write data into the physical locations of different types of word lines, the reliability data stored in each block can be improved)

Zhao-Huang  does not disclose:
constrained encoder

Birk discloses:
constrained encoder
(Birk, [0196] It may be noted that when using 2-D constraint encoding and decoding with respect to surrounding of the target cells, the relevant neighbor cells in the bitline/wordline/diagonal directions may have to be read before doing encoding or decoding operations.  For example, when doing row-by-row coding, the previous row (wordline) would be read in order to encode and decode)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Birk’s constrained encoder into the system of Zhao-Huang in order to reduce coupling effect of neighboring cells.
(Birk, [0196] It may be noted that when using 2-D constraint encoding and decoding with respect to surrounding of the target cells, the relevant neighbor cells in the bitline/wordline/diagonal directions may have to be read before doing encoding or decoding operations.  For example, when doing row-by-row coding, the previous row (wordline) would be read in order to encode and decode)

As per claim 15:
Zhao-Huang-Birk further discloses:
identifying data from a next wordline of the memory device, wherein the constrained coding scheme is based on the identified data from the next wordline. 


(Birk, [0196] It may be noted that when using 2-D constraint encoding and decoding with respect to surrounding of the target cells, the relevant neighbor cells in the bitline/wordline/diagonal directions may have to be read before doing encoding or decoding operations.  For example, when doing row-by-row coding, the previous row (wordline) would be read in order to encode and decode)

Claims 2-3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0,123,900), in view of Huang et al. (US 2020/0,293,224), in view of Birk et al (US 2013/0,238,959), in view of Anderson et al. (US 2019/0,319,637)

As per claim 2:
As per claim 14:

Zhao-Huang does not disclose “the ECC encoder is configured to encode the data using an S-polar coding scheme that incorporates a Reed Solomon (RS) coding scheme and a polar coding scheme”

Anderson discloses
the ECC encoder is configured to encode the data using an S-polar coding scheme that incorporates a Reed Solomon (RS) coding scheme and a polar coding scheme.
(Anderson, [0016] The controller 130 includes an LDPC encoder 158 and LDPC decoder module 162.  In one embodiment, the encoder 158 encodes data (e.g., user data) to be written to the memory.  … encoder 158 may dynamically use different coding parameters to accommodate changing condition of the memory.  Similarly, the decoder 162 decodes data read from the memory pages and can similarly use different coding parameters in the decoding… data storage device may use other types of encoders and decoders (e.g., soft decision decoding of Reed-Solomon codes, polar decoders, etc.).  For the purpose of illustration, the dynamic scaling mechanism will be described within the context of a LDPC decoder below)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Anderson’s method of using different coding scheme into the system of Zhao-Huang in  order to accommodate the condition of the memory.
(Anderson, [0016] The controller 130 includes an LDPC encoder 158 and LDPC decoder module 162.  In one embodiment, the encoder 158 encodes data (e.g., user data) to be written to the memory.  … encoder 158 may dynamically use different coding parameters to accommodate changing condition of the memory.  Similarly, the decoder 162 decodes data read from the memory pages and can similarly use different coding parameters in the decoding… data storage device may use other types of encoders and decoders (e.g., soft decision decoding of Reed-Solomon codes, polar decoders, etc.).  For the purpose of illustration, the dynamic scaling mechanism will be described within the context of a LDPC decoder below)

As per claim 3:
Zhao-Huang-Anderson further discloses:
the ECC encoder comprises a reduced frame size and a reduced redundancy level configured for a mobile architecture. 
(Anderson, [0016] The controller 130 includes an LDPC encoder 158 and LDPC decoder module 162.  In one embodiment, the encoder 158 encodes data (e.g., user data) to be written to the memory.  … encoder 158 may dynamically use different coding parameters to accommodate changing condition of the memory.  Similarly, the decoder 162 decodes data read from the memory pages and can similarly use different coding parameters in the decoding… data storage device may use other types of encoders and decoders (e.g., soft decision decoding of Reed-Solomon codes, polar decoders, etc.).  For the purpose of illustration, the dynamic scaling mechanism will be described within the context of a LDPC decoder below)


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0,123,900), and in view of Huang et al. (US 2020/0,293,224), in view of Alhussien et al. (US 2015/0,229,337)


As per claim 8:
Zhao-Huang does not disclose:
a machine learning interference successive cancellation component configured to receive a noisy wordline vector from the ECC decoder and provide a de-noised wordline vector to the ECC decoder. 

Alhussien discloses:
performing machine learning interference successive cancellation component configured to receive a noisy wordline vector from the ECC decoder and provide a de-noised wordline vector to the ECC decoder. 
 (Alhussien, [0042] When the MSBs of the N cells are to be programmed, the LSBs of the N cells are read in the step 310, obtaining a possibly noisy LSB polar codeword.  In the step 312, successive cancellation decoding is performed on the noisy LSB polar codeword read from the N cells, producing an estimated LSB polar codeword)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Alhussien’s method of using SC decoding into the system of Zhao in order to decoding a noisy codeword.
(Alhussien, [0042] When the MSBs of the N cells are to be programmed, the LSBs of the N cells are read in the step 310, obtaining a possibly noisy LSB polar codeword.  In the step 312, successive cancellation decoding is performed on the noisy LSB polar codeword read from the N cells, producing an estimated LSB polar codeword)

 As per claim 9:
 Alhussien further discloses:
wherein: the machine learning interference successive cancellation component operates based on input from an EM signal processing component. 

In view of motivation previously stated, the claim is rejected.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2017/0,123,900), and in view of Huang et al. (US 2020/0,293,224), in view of Luo et al. (US 2020/0,210,816)

As per claim 10:
Zhao-Huang does not disclose:
a neural network decoder configured to receive a wordline data vector and a wordline voltage vector and produce a recovered data vector

Luo discloses: 
 a neural network decoder configured to receive a wordline data vector and a wordline voltage vector and produce a recovered data vector. 
(Luo, Fig. 2, Neural Network decoder)
(Luo, [0072], one neural network may be used to decode data that had been encoded with multiple encoding techniques)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Luo’s Neural Network Decoder into the system of Zhao in order to improve decoding errors.
(Luo, [0019] neural networks described herein may be trained to transform noisy encoded input data to encoded data with reduced noise.  The encoded data with reduced noise may then be provided to any decoder (e.g., a neural network and/or other decoder) for decoding of the encoded data.  In this manner, neural networks may be used to reduce and/or improve errors which may be introduced by noise) 

As per claim 11:
Luo further discloses:
the neural network decoder comprises a reduced number of nodes, wherein the reduced number of nodes is selected for a mobile architecture. 
(Luo, Fig. 2, Neural Network decoder)
(Luo, [0072], one neural network may be used to decode data that had been encoded with multiple encoding techniques)

In view of motivation previously stated, the claim is rejected. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111